HINES, Justice.
This is an appeal by inmate Michael Wesley Whitmer from the dismissal of his pre-trial petition for writ of habeas corpus. See OCGA § 9-14-22; Smith v. Nichols, 270 Ga. 550, 551 (1) (512 SE2d 279) (1999). For the reasons which follow, we affirm.
Whitmer allegedly escaped from a work detail in Gwinnett County on April 4, 2003, while serving a felony sentence imposed in Chatham County, and committed multiple offenses of burglary in Dacula, Gwinnett County. On September 25,2003, a Gwinnett County grand jury indicted Whitmer for the crime of escape and two counts of burglary, and he was arraigned on these pending charges on February 4,2004. Whitmer filed a petition for a writ of habeas corpus asserting that he was being detained illegally. Whitmer claimed that his detention was illegal because certain documentation and personal property allegedly establishing his innocence had not been provided to him and/or was destroyed in violation of rules by the Georgia Department of Corrections; the Georgia Department of Corrections improperly sent a “Special Notification” to Sheriff Butch Conway’s office referencing a communication from Conway’s office that Whitmer has a “pending sentence to be served”; he has not *100received any type of preliminary hearing; the indictment was improperly obtained; and counsel was not timely appointed. On April 20, 2004, the habeas court found that Whitmer was being lawfully detained and that the grounds raised in the petition were not proper grounds for habeas relief. Consequently, the habeas court granted respondent Conway’s motion to dismiss.
Decided March 7, 2005.
Michael W. Whitmer, pro se.
Daniel J. Porter, District Attorney, James M. Cavin, Assistant District Attorney, Thurbert E. Baker, Attorney General, for appellee.
Whitmer now asserts numerous other grounds for relief,* but they are unavailing. First, Whitmer’s complaints, many of which appear to be raised for the first time on appeal, do not address his alleged illegal detention or the substantive findings by the habeas court. See Barnes v. State, 269 Ga. 345, 357 (26) (496 SE2d 674) (1998) (In general, grounds to be considered on appeal are limited to those raised below.). What is more, there is simply no evidence to support the present claims. Accordingly, the judgment of the habeas court is affirmed.

Judgment affirmed.


All the Justices concur.


 Such grounds include, inter alia, the habeas court’s refusal to grant Whitmer a continuance due to Whitmer’s alleged illness and lack of preparation; the habeas court’s alleged violations of Canons of the Georgia Code of Judicial Conduct; the habeas court’s permitting a conflict of interest in the assistant district attorney’s representation of Conway; false statements by the assistant district attorney in the motion to dismiss; and “denial of meaningful access to Courts and legal materials.”